FOR PUBLICATION

      UNITED STATES COURT OF
              APPEALS
       FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                  No. 16-10150
                Plaintiff-Appellee,
                                              D.C. No.
                 v.                        2:96-cr-00464-
                                               DLR-4
RILEY BRIONES, JR., AKA Unknown
Spitz,
             Defendant-Appellant.             ORDER


   On Remand from the United States Supreme Court

                      Filed July 7, 2021

 Before: Sidney R. Thomas, Chief Judge, and Susan P.
Graber, M. Margaret McKeown, Kim McLane Wardlaw,
 Marsha S. Berzon, Milan D. Smith, Jr., Sandra S. Ikuta,
Morgan Christen, Jacqueline H. Nguyen, Mark J. Bennett,
         and Ryan D. Nelson, Circuit Judges.

                            Order
2               UNITED STATES V. BRIONES

                       COUNSEL

Melanie L. Bostwick and Sheila Baynes, Orrick Herrington
& Sutcliffe LLP, Washington, D.C.; Easha Anand and
Damilola Arowolaju, The Roderick & Solange MacArthur
Justice Center, San Francisco, California; Vikki M. Liles,
Law Office of Vikki M. Liles P.L.C., Phoenix, Arizona; for
Defendant-Appellant.

Glenn B. McCormick, Acting United States Attorney; Krissa
M. Lanham, Assistant United States Attorney; United States
Attorney’s Office, Phoenix, Arizona; for Plaintiff-Appellee.


                         ORDER

   The Supreme Court has remanded this case to the en banc
court. See United States v. Briones, 2021 WL 1725145 (U.S.
May 3, 2021). The case is further remanded to the three-
judge panel for further consideration in light of Jones v.
Mississippi, 141 S. Ct. 1307 (2021).